Citation Nr: 0204884	
Decision Date: 05/22/02    Archive Date: 06/03/02

DOCKET NO.  93-21 594	)	DATE
	)
	)           

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

R. Giannecchini,  Associate Counsel


INTRODUCTION

The appellant had periods of active duty for training(ADT), 
including from June 11, 1988, to June 25, 1988.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal of an April 1992 rating decision of the 
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO) in St. Paul, Minnesota.  In an April 
1997 decision, the Board denied the appellant's appeal.  

The appellant appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In an 
order dated in September 1998, the Court vacated the Board's 
decision and remanded the matter to the Board.  In March 
1999, the Board remanded the matter to the RO for further 
development.  The case was returned to the Board in February 
2002.  


FINDINGS OF FACT

1.  All available information and evidence necessary for an 
equitable disposition of the issue decided herein have been 
obtained by the RO.  

2.  Back disability preexisted the appellant's June 11, 1988, 
to June 25, 1988, period of ADT; no permanent increase in 
severity of the pre-existing back disability occurred during 
or as a result of the period of ADT.

3.  The appellant sustained a back injury during the period 
of ADT in June 1998, but this injury resolved without 
residuals.  




CONCLUSION OF LAW

Back disability was not incurred or aggravated during active 
duty for training.  38 U.S.C.A. §§ 101(24), 1131 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.6 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

Initially, the Board notes that during the pendency of the 
appellant's appeal, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  In addition, regulations implementing the 
VCAA (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2001)), were published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  
The VCAA and the implementing regulations pertinent to the 
issue on appeal are liberalizing and are therefore applicable 
to the issue on appeal.  See Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The VCAA and the implementing regulations were in effect when 
the RO most recently considered the appellant's claim.  The 
record reflects that the appellant has been notified of the 
requirements for the benefit sought on appeal, the evidence 
considered in deciding his claim, and the basis of RO's 
denial of his claim.  In addition, all identified medical 
evidence pertinent to the appellant's claim has been 
obtained, and the appellant has been provided with multiple 
VA examinations.  The Board is not aware of, and neither the 
appellant nor his representative has identified, any 
additional information or evidence which could be obtained to 
substantiate the claim.

In sum, the facts relevant to the appellant's claim have been 
properly developed and there is no further action to be 
undertaken to comply with the provisions of the VCAA and the 
implementing regulations.  

II.  Factual Background

Private medical records reflect that in November 1984, the 
appellant was hospitalized following an injury of his back as 
a result of lifting heavy objects at his place of employment.  
At that time, the appellant related a history of having 
injured his back as a youth in a farm accident.  However, he 
did not feel this accident had precipitated any back 
problems.  The appellant also indicated that he experienced 
occasional lumbar back strain and spasm once or twice a year, 
which was treated sporadically with chiropractic treatment.  
He reported that his most recent, severe attack of back pain 
had occurred a year previously.  During the appellant's 
hospitalization, clinical evaluation revealed muscle spasm in 
the paralumbar region from L2-L5.  The diagnostic assessment 
was improving, severe lumbar muscle strain and spasm.  

Records pertaining to private treatment following the 
appellant's hospitalization reflect recurrences of severe low 
back pain.  In particular, records dated in December 1984 and 
May 1985 reflect the appellant's complaint of back pain.  An 
October 1985 treatment record notes that the appellant left 
work for a couple of days because of back pain, and it was 
recorded that sitting aggravated the pain.  The examiner 
reported that it was his impression that the appellant had a 
torn or degenerative disc in his lumbar spine which was 
producing his symptom complex.  Private records dated in 
April 1986 show that the appellant underwent a discography, 
and the post-operative diagnosis was degenerative disk 
disease of the lumbar spine, most evident at the L3-L4 level.  
The appellant subsequently developed back pain and muscle 
spasms, and it was reported that the discography had 
aggravated his back disability.  A private treatment record, 
dated in June 1986, indicates that the appellant was 
undergoing physical therapy to help combat his back 
disability.  

Service medical records dated in June 1988 disclose that the 
appellant injured his back when he fell off a truck during 
ADT.  At that time, he complained of severe low back pain 
after movements and pain radiating down both legs.  The 
initial assessment was musculo-ligamentous strain with a 
subsequent diagnosis of back strain.  An X-ray study at that 
time, when compared to an X-ray study in 1984, revealed 
progressive degenerative bone and disc disease at the L3-4 
level.  There was also progressive disc degenerative disease 
at L5-S1 and some reversal of curve consistent with muscle 
irritation.  However, no compression fractures were 
identified in the lumbar region.  There was slight variation 
in the anterior cortical pattern of T10 and 11 with minimal 
convexity in the mid region; however, the radiologist felt 
that such pathology was present in 1984 and that it suggested 
developmental variation.  The sacroiliac joints appeared 
normal.  Minimal compression could not be ruled out.  

Because of back strain, the appellant was deemed disabled for 
the performance of his service duties from June to July 1988.  
A July 1988 statement from the appellant's employer indicates 
that the appellant was also unable to perform his duties.  

The report of a September 1988 line of duty investigation (DA 
Form 261) indicates that the appellant injured his back on 
June 20, 1988, during ADT, but had a history of back problems 
prior to his injury.  An additional section of the Form 261, 
dated in November 1988, notes "In Line of Duty - EPTS - 
Aggravation for Lumbar Muscle Strain."  

In February 1989, the appellant was again seen for low back 
pain while on ADT.  His reported history of pre-service back 
disability and service back injury was recorded.  On physical 
examination, he demonstrated marked spasm of the right 
paraspinals and good range of motion of the spine with slow 
movements.  The diagnoses included back spasm and low back 
pain.  At a March 1990 Minnesota National Guard periodic 
examination, the appellant reported a history of recurrent 
back pain.  Clinical evaluation of the appellant's back was 
negative.  

In July 1991, the appellant was treated at a private hospital 
for a work-related back injury.  He was diagnosed as having 
lumbar strain.  

Subsequent records disclose that the appellant was seen on a 
follow-up basis for a workman's compensation claim regarding 
the back injury sustained in July 1991.  The record reflects 
that the appellant was provided extensive physical therapy.  
Treatment records, dated in August and September 1991, note 
improvement in the appellant's musculoskeletal back strain.  

Subsequent treatment records, dated in January 1992, note the 
appellant's complaint of a dramatic increase in low back pain 
as a result of work with subsequent improvement.  A private 
CT (computerized tomography) scan of the lumbosacral spine 
that month, January 1992, revealed that the appellant's most 
significant degenerative changes were at the L3-4 level.  
There was rather significant hypertrophic spurring both in 
the apophyseal joints and the more anterior vertebral bodies.  
In addition, there was central focal disc herniation with 
minimal encroachment of the thecal sac at the L5-S1 level.  

Treatment records dated in March and April 1992 reflect 
flare-ups of the back disability.  He underwent a nerve block 
at a private facility in April 1992.  He was noted to 
mechanical low back pain syndrome with instability of L5-S1.  

In March 1993, the appellant and his spouse testified at a 
personal hearing before a Hearing Officer.  The appellant 
stated that since the June 1988 back injury his abilities had 
diminished and he had to be more careful at work.  He 
elaborated that he missed time from work because of his back 
and that his responsibilities had changed.  Initially, the 
appellant was hired as a mechanic, but then was assigned 
administrative duties.  The appellant added that he retired 
from the National Guard because of back problems.  The 
appellant's spouse attested to his diminished capacity, 
indicating that the appellant could not lift heavy objects.  

In a March 1993 statement, Richard M. Salib, M.D., diagnosed 
the appellant with mechanical back pain secondary to an 
annular tear at the L5-S1 level and degenerated disc at L5-
S1.  

In a subsequent letter to Western National Insurance, dated 
June 1, 1993, Dr. Salib reported that the appellant had 
incurred a permanent partial disability as a result of a 
work-related injury in July 1991.  The disability was one-
level disc degeneration and annular tear at the L5-S1 level.  
Dr. Salib also noted that a prior letter from Western 
National Insurance had indicated that the appellant was 
receiving compensation for a disability incurred in 1987.  He 
indicated that if the compensation was related to an injury 
to the L5-S1 disc, then any additional disability should not 
be received given that the appellant's injury in 1991 was an 
aggravation of the old injury.  

In a June 21, 1993, statement, Dr. Salib opined that the 
appellant's disc degeneration and an annular tear at the L5-
S1 level were due to the July 1991 work-related injury.  

In February 1995, the back disability was assessed as stable 
mechanical low back pain.  An April 1995 entry reflects that 
the appellant fell out of a truck and landed on his back.  As 
a result, he experienced increased low back pain.  In October 
1995, the assessment was stable, chronic lumbar strain.  

The appellant was accorded a VA examination in February 1996.  
A CT of the lumbar spine performed in connection with the VA 
examination revealed disc degeneration at L3-4 and central 
disc bulging at L4-5 without herniation.  Plain radiographs 
of the lumbar spine revealed L3-4 disc space narrowing with 
spurring of the adjacent vertebral bodies and bony 
demineralization of the vertebral bodies.  The assessment 
included chronic low back pain secondary to degenerative disc 
disease from L2-3 through L4-S1 with no significant changes 
at L3-4.  The VA examiner added that over the years the 
appellant developed bony demineralization, spurring at L3-4, 
mild narrowing of the spinal canal, but no herniation of any 
of these discs.  Furthermore, facet arthritis and 
degenerative changes had developed throughout much of the 
lumbar spine, particularly at L5-S1.  

The examiner opined that with the information currently 
available and with the preliminary evaluation, including the 
April 1986 discography and the follow-up January 1992 CT scan 
of the lumbar spine, he was unable to document any 
significant permanent injury that might have been sustained 
as a result of the June 1988 accident.  The examiner added 
that although the appellant's back disability was exacerbated 
by the injury, he was unable to document any significant 
worsening of the appellant's back problems because of that 
incident although the pain and radiculopathy were clearly 
exacerbated for a period of time.  

The appellant underwent another VA examination by the same 
physician in April 1999.  The examiner reviewed the 
appellant's medical history.  He noted the appellant's 
reported history of losing 60 days of work over the last 12 
months because of low back pain.  The appellant denied any 
current radiculopathy-like symptoms but continued to have 
chronic low back pain with frequent muscle spasms in the 
lumbar region bilaterally.  An X-ray of the appellant's 
lumbar spine revealed disk space narrowing at L3-4 only, with 
degenerative spondylosis around the same level.  

Following a clinical evaluation, the diagnoses assessments 
included degenerative disc disease, levels L2 to S1, 
documented by 1986 discography study; and degenerative facet 
arthropathy and degenerative spondylosis of the lumbar spine 
documented for the first time on June 1988 X-rays.  The 
examiner noted that these were chronic abnormalities 
identified on X-rays , and they could not have developed in a 
matter of a few days after the accident in June 1988.  He 
indicated that the above degenerative changes were all 
present when the appellant sustained his injury in June 1988.  

The examiner also stated that the low back strain incurred 
during the period of ADT resulted acute low back pain with 
secondary muscle spasms, which resolved over the subsequent 
three to six weeks.  The examiner reported that he could not 
find any residuals of this acute low back strain.  He noted 
that besides being treated for back spasms in February 1989, 
which resolved, the appellant had not otherwise sought 
medical treatment for his back following the injury in 1988 
until July 1991.  The examiner's conclusion was that the 
appellant, "did not permanently effect a pre-existing 
medical condition on June 21, 1988, that being the 
degenerative disk disease with degenerative spondylosis and 
facet arthropathy."  

Thereafter, in August 1999, the appellant underwent an 
additional VA examination.  The examiner noted the 
appellant's medical history, and reported that a review of 
the medical records confirmed that the appellant had low back 
problems persisting after the injury in June 1988, with many 
emergency room visits between 1992 and 1995.  Following a 
clinical evaluation of the appellant, the examiner's 
assessment was chronic progressive low back pain secondary to 
degenerative disc disease and arthritis of the lumbar spine.  
The examiner noted that the appellant's condition was 
documented by diskogram prior to his back injury of June 
1988.  His symptoms had been progressive since that time.  
Thus, it was the examiner's opinion that the appellant did 
exacerbate a pre-existing back condition at the time of his 
injury in June 1988.  In a subsequent clarification of his 
opinion, the examiner indicated that there had been a 
permanent aggravation of the appellant's pre-existing 
condition, and the appellant's ongoing back pain was a result 
of that aggravation.  

The record also includes several lay statements submitted in 
support of the appellant's claim which essentially indicate 
that the appellant sustained a back injury while serving in 
the National Guard and that the injury resulted in increased 
back problems.  

III.  Pertinent Criteria

Service connection may be granted for disability resulting 
from disease or injury  incurred or aggravated in line of 
duty during active military, naval, or air service.  38 
U.S.C.A. §§ 1110, 1131.  

Every veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled for such service, except 
as to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. §§ 1111, 1137 (West 
1991); 38 C.F.R. § 3.304(b) (2001).  

A veteran is a person who served in the active military, 
naval, or air service and who was discharged or released 
under conditions other than dishonorable.  38 C.F.R. § 3.1(d) 
(2000).  

Active military, naval, and air service includes active duty, 
any period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in the line of duty, and any 
period of inactive duty training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in the line of duty.  38 U.S.C.A. § 101(24); 
38 C.F.R. § 3.6(a).

In line of duty means an injury or disease incurred or 
aggravated during a period of active military, naval, or air 
service unless such injury or disease was the result of the 
veteran's own willful misconduct or, for claims filed after 
October 31, 1990, was a result of his or her abuse of alcohol 
or drugs.  A service department finding that injury, disease 
or death occurred in the line of duty will be binding on VA 
unless it is patently inconsistent with the requirements of 
laws administered by VA.  38 C.F.R. § 3.1(m) (2001).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West Supp. 2001).

IV.  Analysis

The record demonstrates and the appellant acknowledges that 
he had chronic back disability prior to the period of ADT in 
June 1988.  It is the appellant's contention that his pre-
existing back disability was aggravated by trauma sustained 
during the period of ADT in June 1988.  

The service department determined that the appellant injured 
his back in the line of duty during the period of ADT in June 
1988.  This line of duty determination is binding on VA 
unless it is patently inconsistent with the requirements of 
laws administered by VA.  38 C.F.R. § 3.1(m).  The medical 
evidence clearly shows that the appellant injured his back 
during the period of ADT in June 1998.  There is no 
indication that the injury resulted from the appellant's own 
willful misconduct or his abuse of alcohol or drugs.  
Therefore, the Board has no reason to dispute the service 
department's determination that the injury was incurred in 
the line of duty.

The provisions of 38 C.F.R. § 3.1(m) are not applicable to 
the essential question in this case, i.e., whether the 
appellant's pre-existing back disability permanently 
increased in severity as a result of the service injury or 
whether any other current back disability of the appellant is 
etiologically related to the service injury.  This is a 
medical question.  

The statements of the appellant and his lay witnesses 
concerning matters susceptible to lay observation are 
competent evidence, but lay persons are not competent to 
provide an opinion concerning matters requiring medical 
expertise, such as the medical question presented in this 
case.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  

The medical evidence pertinent to whether the service injury 
caused or worsened any current disability of the appellant 
includes the 1993 statements of Dr. Salib.  In March 1993, he 
rendered a diagnosis of mechanical back pain related to an 
annular tear at the L5-S1 level and degenerated disc at L5-
S1.  Dr. Salib did not relate the appellant's back pain to 
the June 1988 injury.  In June 1993, Dr. Salib reported that 
the appellant's medical treatment associated with his back 
was related to the work injury in 1991.  Dr. Salib again did 
not relate the appellant's chronic back pain to the injury 
incurred during ADT in June 1988.

Significantly, none of medical evidence pertaining to 
treatment of the appellant after the period of ADT in June 
1998 links the appellant's back disability to the service 
injury.    

The medical evidence specifically addressing the 
relationship, if any, between the appellant's current back 
disability and the service injury consists of the reports 
prepared by the VA physician who examined the appellant in 
February 1996 and April 1999, and the report and addendum 
prepared by another VA physician who examined the appellant 
in August 1999.  

In February 1996, the VA examiner concluded that while the 
June 1988 service injury had exacerbated the appellant's back 
disability for a period time, he was unable to document a 
significant worsening of the back disability due to the 
service injury.  The Board has found this opinion to be 
inadequate for adjudication purposes because a significant 
worsening of the back disability as a result of the service 
injury is not required to establish aggravation.  

In the April 1999 report, the VA examiner essentially 
concluded that pre-existing back disability was not 
aggravated by the period of ADT and that the injury incurred 
during the period of ADT resulted in lumbosacral strain which 
resolved without residuals.  

The August 1999 examiner diagnosed chronic progressive low 
back pain secondary to degenerative disc disease and 
arthritis of the lumbar spine.  The examiner noted that the 
appellant's symptoms had been progressive since the 1988 
injury, and he opined that there had been a permanent 
aggravation of the appellant's pre-existing back disability.  
He further opined that ongoing back pain was the result of 
that aggravation.  

In the Board's opinion the April 1999 VA examination report 
is of greater probative value than the report and addendum 
prepared by the August 1999 examiner.  In this regard, the 
Board notes that the examiner thoroughly reviewed the 
appellant's medical history.  The bases for his conclusions 
are persuasive and consistent with the appellant's medical 
history, as documented in the evidence of record.  

On the other hand, the Board has not found the rationale for 
the August 1999 examiner's opinion to be persuasive.  In his 
initial report, he only opined that the pre-existing back 
disability was exacerbated by the June 1988 injury.  He did 
not address whether the disability had permanently increased 
in severity or whether the underlying disability, as opposed 
to the appellant's symptoms, had increased in severity.  The 
cited basis for his initial opinion was that the condition 
had been progressive since then.  In the addendum, he did 
state that the pre-existing back disability was permanently 
aggravated by the June 1988 injury and he attributed the 
appellant's ongoing back pain to the aggravation; however, he 
provided no supporting rationale in the addendum.    

The contemporaneous medical records do not support the basis 
for the August 1999 examiner's opinion.  They show that prior 
to the June 1988 injury, the appellant had recurrent episodes 
of severe back pain.  He had another episode of back pain in 
February 1990, but examination of his back in March 1990 was 
negative and the appellant did not seek further medical 
attention for his back until after sustaining a work-related 
injury in July 1991.  Thus, there is no indication in the 
records for the period prior to the July 1991 injury that the 
disability chronically increased in severity after the June 
1988 injury.  As discussed above, Dr. Salib found in 1993 
that the appellant had additional disability due to the July 
1991 injury; he did not attribute any of the appellant's back 
disability to the June 1988 injury.  In fact, no physician 
who treated or evaluated the appellant subsequent to 1988 has 
attributed any chronic back disability or permanent increase 
in severity of the pre-existing back disability to the June 
1988 injury. 

In light of these circumstances, the Board must conclude that 
the preponderance of the evidence is against the appellant's 
claim.


ORDER

Entitlement to service connection for back disability is 
denied.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

